BEAN, District Judge.
This is a suit for an injunction against and an accounting by the defendants who, it is alleged, infringed letters patent No. 490,214, granted to P. V. Sehandoney in January, 1893, for a draft equalizer. The validity of the patent has been before the Circuit Court for the Northern district of California and for the Eastern district of Washington, and in both cases was contested and the patent upheld upon substantially the same testimony as in the present case.
[1] This court will not examine anew the question which has been thus adjudicated, fot in patent cases conclusive effect is accorded by *632each of the Circuit Courts of the United States to a prior judgment of any one of them, wherever the patent, the question, and the evidence are the same in both cases. Office Spec. Mfg. Co. v. Winternight & Cornyn (C. C.) 67 Fed. 928; Wanamaker v. Enterprise Mfg. Co., 53 Fed. 791, 3 C. C. A. 672.
Upon the question of infringement, I do not deem it necessary to enter upon a detailed examination of the evidence or comparison of the two devices. It appears plain to me that the Hines patent, which was being used by the defendants at the time this suit was commenced, embodies all the essential elements of the complainant’s patent. They were both intended and designed for the same purpose and perform the same office in substantially the same way. The differences consist wholly in structural details, but the fundamental essential of the two patents is the same.
[2] The complainant’s patent has expired since the commencement of this suit, but that does not deprive the court of jurisdiction of the case for the purpose of awarding damages. Ross v. Ft. Wayne, 63 Fed. 466, 11 C. C. A. 288.
[3] Decree will be entered in favor of complainant, and the case referred to a commissioner to ascertain and report the amount of damages, if any.. Costs will be determined upon final hearing.